DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

Claims 1-18, and 25-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 recites:
a step of generating a public key of the apparatus based on a private key of the apparatus;
a step of generating a hash value based on the public key and a predetermined hash function; 
The limitations of “…generating a public key of the apparatus based on the private key…”, and “…generating a hash value based on the public key….”, as drafted, are processes that, under their broadest reasonable interpretation, cover mathematical calculation but for the recitation of a generic computer component. That is, other than reciting “processor of an apparatus” nothing in the claim element precludes the step from practically being mathematical concepts. For example, but for the language, “generating” in the context of this claim encompasses the mathematical calculation of a public key and a hash value using mathematical functions. If a claim limitation, under its broadest reasonable interpretation, covers mathematical calculation but for the recitation of generic computer component, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor of an apparatus to perform the mathematical calculation steps. The processor of an apparatus in the step is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of mathematical calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Furthermore, claim 1 recites:
a step of determining a network address of the apparatus based on the hash value.
The limitation of “determining a network address”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor of an apparatus” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor of an apparatus” language, “determining” in the context of this claim encompasses the user manually performing the act. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites a generic computer component – using a processor to perform the determining a network address step. The processor in the step is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining a network address) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
            The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the mathematical or mental steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
            Claims 2-18 that are dependent on claim 1 are rejected under 35 U.S.C. 101 because they are also directed to an abstract idea without integrating into a practical application and without significantly more.  
            Claims 25-26 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without integrating into a practical application without significantly more. Claims 25-26 recite similar subject matter as in claims 1-18, and therefore a similar prong tests analysis and reasoning also applies to claims 25-26. 

             Furthermore, claims 25-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to software per se.
            An “apparatus” in claim 25 can be interpreted to comprise software, and therefore, without stating a specific structural component that performs the recited limitations in the claim, the performance of the apparatus can be interpreted as the performance of the software on the apparatus.  Therefore, claim 25 is drawn to software per se. Claim 26 that is dependent on claim 25, is also directed to software per se.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-3, 10-15, 17-18, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Haque et al (US 20190020648), in view of Watanabe et al (US 10581841).

	Regarding Claim 1, Haque discloses An information processing method executed by a processor of an apparatus, comprising: (Haque, Par [0191], line 4-6, “The components of the computing device 1201 may comprise, but are not limited to, one or more processors or processing units 1203…” FIG. 12); a step of generating a hash value based on the public key and a predetermined hash function; and (Haque, par [0055], line 11-13 “…the output of a deterministic function applied to the public key of the computing device, such as a hash of the public key of the computing device.”); a step of determining a network address of the apparatus based on the hash value. (Haque, par [0055], line 10-13, “The address may comprise the output of a deterministic function applied to the public key of the computing device, such as a hash of the public key of the computing device.”)
             Haque does not disclose a step of generating a public key of the apparatus based on a private key of the apparatus;
             However, Watanabe discloses a step of generating a public key of the apparatus based on a private key of the apparatus; (Watanabe, Column 23 line 65-66,” The identification core may… output a public key generated based on the private key with a key generator.”)
            Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of Haque, based on the teaching of Watanabe to obtain the limitations mentioned in claim 1. This can be achieved by applying Watanabe’s techniques, to Haque’s device, of generating a public key of a device based on a private key. The motivation for doing so is that “The private key is regarded as a physical address of the identification core and is confined in the identification core. The public key is publicized as a logical address of a logical node. The logical node and the physical node are uniquely linked by the public key and the private key. The security of the whole network is thus effectively improved. (Watanabe, Abstract, line 11-16) 

            Regarding Claim 2, Watanabe discloses the information processing method according to claim 1, further comprising: a step of generating the private key; (Watanabe, Column 23 line 64-65,” The identification core may generate a private key based on the physical random number code…”). The same motivation to modify with Watanabe, as in claim 1, applies.

            Regarding Claim 3, Haque discloses the information processing method according to claim 1, further comprising: a step of transmitting the public key to an external apparatus present outside the apparatus; (Haque, FIG.6; par [0079] line 1-4,” At step 610, a communication may be received from a device. The communication may be received by a first device from a second device”; par [0082] line 1-2, “The communication may comprise a public key of the second device.”)

            Regarding Claim 10, Haque discloses the information processing method according to claim 1, further comprising: a step of acquiring a digital certificate associated with the public key from a certificate authority; (Haque, Par [0104] line 1-9, “The digital certificate may be created by a certification authority. The computing device 703 may transmit its public key … to the certification authority…The certification authority may create the digital certificate for the computing device 703 in response to receiving the keys. The certification authority may transmit or install the digital certificate on the computing device 703.”)

            Regarding Claim 11, Haque discloses the information processing method according to claim 10, further comprising: a step of transmitting the public key and the digital certificate to an external apparatus present outside the apparatus; (Haque, FIG.11; Par [0175] line 1-5“At step 1110, a request to access a first device may be received. The request may be received by the first device. The request may be transmitted from a second device. The request may comprise a digital certificate of the second device.” Par [0177] line 1-2” The digital certificate may comprise the public key of the second device.”)

            Regarding Claim 12, Haque discloses the information processing method according to claim 10, wherein the digital certificate includes attribute information related to an attribute of the apparatus; (Haque, Par [0177] line 2-3 “The digital certificate may comprise one or more unique identifiers of the second device …”)

            Regarding Claim 13, Haque discloses the information processing method according to claim 10, wherein the digital certificate includes attribute information of a user associated with the apparatus; (Haque, Par [0134] line 2-7, “The digital certificate may comprise one or more unique identifiers of the device A 950 (e.g. a string of characters, a hash, a name, or an identification number). The digital certificate may comprise a subject of the public key, such as a serial number or a name (e.g. an X.500 Distinguished Name).”)

            Regarding Claim 14, Haque discloses the information processing method according to claim 10, wherein the digital certificate includes attribute information of the apparatus and/or a user associated with the apparatus and a hash value of all the attribute information;
(Haque, Par [0177] line 2-5 “The digital certificate may comprise one or more unique identifiers of the second device (e.g. a string of characters, a hash, a name, or an identification number).”)

            Regarding Claim 15, Haque discloses the information processing method according to claim 14, wherein a part of the attribute information is hashed; (Haque, Par [0177] line 2-5 “The digital certificate may comprise one or more unique identifiers of the second device (e.g. a string of characters, a hash, a name, or an identification number).”)

            Regarding Claim 17, Haque discloses the information processing method according to claim 1, further comprising: a step of receiving a public key of an external apparatus present outside the apparatus from the external apparatus; (Haque, Par [0103] line 1-5 “The proxy device 701 may receive a request from the computing device 703 to access ... The request may comprise a public key of the computing device 703.”); a step of generating a hash value of the external apparatus based on the public key of the external apparatus and the predetermined hash function; and (Haque, Par [0109] line 5-11, ”…applying a deterministic function to the public key…The deterministic function may comprise a hash function…”); a step of determining a network address of the external apparatus based on the hash value of the external apparatus;
(Haque, Par [0109] line 2-11, “The proxy device 701 may calculate an address of the computing device 703 using the public key. The address of the computing device 703 may be calculated by applying a deterministic function to the public key…The deterministic function may comprise a hash function, such as MD4, MD5, SHA-1, SHA-256, SHA-512 or SHA-3.”)

            Regarding Claim 18, Haque discloses the information processing method according to claim 17, wherein the step of receiving the public key of the external apparatus includes a step of receiving a public key of the external apparatus and a digital certificate associated with the public key; (Haque, Par [0103] line 1-5 “The proxy device 701 may receive a request from the computing device 703 to access ... The request may comprise a public key of the computing device 703. The request may comprise a digital certificate of the computing device 703.)
the information processing method further comprises a step of determining whether or not the digital certificate is valid, and; (Haque, Par [0107] line 1-4, “The proxy device 701 may validate the digital certificate of the computing device 703. Validating the digital certificate may comprise proving that the digital certificate belongs to the computing device 703.”); when it is determined that the digital certificate is valid, the hash value of the external apparatus is generated based on the public key of the external apparatus; (Haque, Par [0109] line 2-11, “The proxy device 701 may calculate an address of the computing device 703 using the public key. The address of the computing device 703 may be calculated by applying a deterministic function to the public key…The deterministic function may comprise a hash function, such as MD4, MD5, SHA-1, SHA-256, SHA-512 or SHA-3.”)

            Regarding Claim 25, Haque discloses an information processing system, comprising:
a first apparatus; and a second apparatus communicably connected to the first apparatus; (Haque, par [0049] line 1-2, “FIG.4 shows an example method for managing device association.” (“a computing device 410”, “a user device 440”)); the first apparatus …generates a first hash value based on the first public key and a predetermined hash function, determines a first network address of the first apparatus based on the first hash value, and transmits the first public key to the second apparatus; (Par [0055] line 8-13, “The distributed database entry may comprise an address of the computing device. The address may comprise the output of a deterministic function applied to the public key of the computing device, such as a hash of the public key of the computing device.” Par [0103] line 1-4, “The proxy device 701 may receive a request from the computing device 703 to access the proxied device 702. The request may comprise a public key of the computing device 703.”); the second apparatus…. generates a second hash value based on the second public key and the predetermined hash function, determines a second network address of the second apparatus based on the second hash value, and transmits the second public key to the first apparatus; (Par [0065] line 1-5 “The distributed database entry may comprise an address of the user device. The address of the user device may comprise an output of a deterministic function applied to the public key of the user device, such as a hash of the public key of the user device.” Par [0072] line 1-6, “a recipient device 501 may establish trust with a sender device 502 using the distributed database. The recipient device 501 and the sender device 502 may each comprise at least one of a user device, a mobile device, a laptop computer, a desktop computer, and an IoT device.” Par [0074] line 1-2, “[0074]. The recipient device 501 may receive the communication over a network” Par [0075] line 1-3, “The communication may comprise an identifier of the sender device 502, such as a public key of the sender device 502.”); the first apparatus receives the second public key from the second apparatus, generates the second hash value based on the second public key and the predetermined hash function, and determines the second network address based on the second hash value, and; (Haque, par [0004] line 1-10, “In one aspect, a method for managing device association may comprise receiving, from a user device, a request to access a network device…An address of the user device may be determined from the public key of the user device, such as by applying a deterministic function to the public key of the user device.”); the second apparatus receives the first public key from the first apparatus, generates the first hash value based on the first public key and the predetermined hash function, and determines the first network address based on the first hash value;  (Haque, par [0073] line 8-10,” The recipient device 501 and the sender device may each comprise an application or software for accessing the distributed database 503…The software may be configured to enable a device to compute the distributed database address of another device based on a public key of the other device.”)
               Haque does not disclose wherein the first apparatus generates a first public key of the first apparatus based on a first private key of the first apparatus; the second apparatus generates a second public key of the second apparatus based on a second private key of the second apparatus;
             However, Watanabe discloses wherein the first apparatus generates a first public key of the first apparatus based on a first private key of the first apparatus; the second apparatus generates a second public key of the second apparatus based on a second private key of the second apparatus; (Watanabe, Column 23 line 65-66,” The identification core may… output a public key generated based on the private key with a key generator.”)
             Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of Haque, based on the teaching of Watanabe to obtain the limitations mentioned in claim 25. This can be achieved by applying Watanabe’s techniques, to Haque’s device, of generating a public key of a device based on a private key. The same motivation in claim 1 also applies to claim 25.
            
           Regarding Claim 26, Haque discloses the information processing system according to claim 25, wherein the first apparatus transmits the first public key to a certificate authority, acquires a first digital certificate associated with the first public key from the certificate authority, and transmits the first digital certificate and the first public key to the second apparatus; (Haque, par [0080] “The first device and the second device may each comprise at least one of a user device, a mobile device, a laptop computer, a desktop computer, and an IoT device. “The first device and the second device may each comprise an application or software for accessing a distributed database.” (Examiner’s note: the same steps on the second apparatus can be repeated on the first apparatus))
the second apparatus transmits the second public key to the certificate authority or another certificate authority, acquires a second digital certificate associated with the second public key from the certificate authority or the another certificate authority, and transmits the second digital certificate and the second public key to the first apparatus; (Haque, par [0084] line 1-9, “The digital certificate may be created by a certification authority. The second device may transmit the public key and the private key to the certification authority when the second device is initialized, turned on, or when a program is executed on the second device. The certification authority may create the digital certificate for the second device in response to receiving the keys. The certification authority may transmit or install the digital certificate on the second device.”); the first apparatus receives the second public key and the second digital certificate from the second apparatus, and determines whether or not the second digital certificate is valid, and; (Haque, par [0079] line 3-4 “FIG.6 shows an example flow diagram of a method for managing device association. At step 610, a communication may be received from a device. The communication may be received by a first device from a second device.” Par [0082] line 1-2, “The communication may comprise a public key of the second device.” [0087] line 1-2, “The first device may validate the digital certificate of the second device.”); the second apparatus receives the first public key and the first digital certificate from the first apparatus, and determines whether or not the first digital certificate is valid; (Examiner’s note: the same steps on the first apparatus can be repeated on the second apparatus)

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Haque et al (US 20190020648) in view of Watanabe et al (US 10581841), in view of Finlow-Bates, (US 20160301531).

            Regarding Claim 4, Haque in view of Watanabe discloses the network address is determined based on the hash value; (Haque, par [0055], line 10-13, “The address may comprise the output of a deterministic function applied to the public key of the computing device, such as a hash of the public key of the computing device.”) 
            Haque in view of Watanabe does not disclose the information processing method according claim 1, further comprising: a step of determining whether or not the hash value satisfies a predetermined condition, wherein, when the hash value satisfies the predetermined condition;
            However, Finlow-Bates discloses the information processing method according claim 1, further comprising: a step of determining whether or not the hash value satisfies a predetermined condition, wherein, when the hash value satisfies the predetermined condition; (Finlow-Bates, par [0024], line 1-4, “…the one or more predetermined criteria may require that the hash result 240 include a particular predetermined string of characters/digits at a particular predetermined location.” FIG.3, step 330 “DETERMINE WHETHER THE HASH RESULT SATISFES ONE OR MORE PREDETERMINED CRITERA”)
             Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of Haque in view of Watanabe, based on the teaching of Finlow-Bates to obtain the limitations mentioned in claim 4. This can be achieved by applying Finlow-Bates’s method of generating a hash value that satisfies a predetermined pattern. The motivation is that “the strictness level of the predetermined criteria required of the hash result 240 indicates the level of trust that may be accorded to a conforming public key because it takes more work (e.g., time and/or computational resources) to find a hash result 240 that satisfies stricter criteria” (Finlow-Bates, par [0027] line 1-6)

            Regarding Claim 5, Haque in view of Watanabe does not discloses the information processing method according to claim 4, further comprising: a step of generating the private key, wherein, when the hash value does not satisfy the predetermined condition, the step of generating the private key, the step of generating the public key, and the step of generating the hash value are repeatedly executed until the hash value satisfies the predetermined condition;
            However, Finlow-Bates discloses the information processing method according to claim 4, further comprising: a step of generating the private key, wherein, when the hash value does not satisfy the predetermined condition, the step of generating the private key, the step of generating the public key, and the step of generating the hash value are repeatedly executed until the hash value satisfies the predetermined condition; (Finlow-Bates, FIG.3, step 310, 320, and 330; par [0032] line 1-16 “At block 310, a public/private key pair of a public-key signature scheme may be generated, the public/private key pair comprising a public key and a private key. At block 320, a predetermined hash scheme may be applied to a combination of the public key and one or more pieces of plaintext identification information associated with a user, the hash scheme yielding a hash result. At block 330, it may be determined whether the hash result satisfies one or more predetermined criteria.” Par [0036] line 4-8, “The trial and error process involve testing public keys by applying a hash scheme to the public key under test and determining whether the hash result satisfies one or more predetermined criteria.” Par [0020] line 1-5, “The hash scheme 230 defines the following: 1) the number of hash operations that are performed, 2) the hash algorithm used in each hash operation, and 3) when and how the plaintext identification information 220 is combined with either the public key 210).”)
             Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of Haque in view of Watanabe, based on the teaching of Finlow-Bates to obtain the limitations mentioned in claim 5. This can be achieved by applying Finlow-Bates’s method of generating a hash value that satisfies a predetermined pattern. The same motivation in claim 4 also applies to claim 5.

              Regarding Claim 6, Haque in view of Watanabe does not discloses the information processing method according to claim 4, wherein the predetermined condition includes a condition associated with values of first two digits of the hash value;
             However, Finlow-Bates discloses the information processing method according to claim 4, wherein the predetermined condition includes a condition associated with values of first two digits of the hash value; (Finlow-Bates, par [0024], line 1-7, “the one or more predetermined criteria may require that the hash result 240 include a particular predetermined string of characters/digits at a particular predetermined location. For example, the criteria may require that the hash result 240, when represented in decimal form, contain the string of digits "0000” at the beginning…Any suitable criteria may be utilized.” par [0027] line 6-9 “In embodiments where the criteria specify that the hash result 240, when represented in decimal form, must contain one or more predetermined strings of digits…”)
             Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of Haque in view of Watanabe, based on the teaching of Finlow-Bates to obtain the limitations mentioned in claim 5. This can be achieved by applying Finlow-Bates’s method of generating a hash value that satisfies a predetermined pattern. The same motivation in claim 4 also applies to claim 6.

          Regarding Claim 7, Haque in view of Watanabe does not discloses the information processing method according to claim 4, wherein the predetermined condition includes a condition associated with a type of the apparatus;
            However, Finlow-Bates discloses the information processing method according to claim 4, wherein the predetermined condition includes a condition associated with a type of the apparatus; (Finlow-Bates, par [0024] line 1-4.”Furthermore, as a non-limiting example, the one or more predetermined criteria may require that the hash result 240 include a particular predetermined string of characters/digits at a particular predetermined location”; par [0025], line 7-10, “For example, in one embodiment, the predetermined criteria may require that the hash result 240, when represented in decimal form, end with the user's employee number.” Par [0024] line 7 “Any suitable criteria may be utilized.” (Examiner’s note: Finlow-Bates’s method for requiring a hash value to have a specific number of digits at a specific location that is associated with a user employee number can also be associated with a type of apparatus.)
             Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of Haque in view of Watanabe, based on the teaching of Finlow-Bates to obtain the limitations mentioned in claim 7. This can be achieved by applying Finlow-Bates’s method of generating a hash value that satisfies a predetermined pattern. The same motivation in claim 4 also applies to claim 7.

          Regarding Claim 8, Haque in view of Watanabe does not discloses the information processing method according to claim 1, wherein the step of generating the hash value includes a step of generating the hash value based on the public key, a value associated with a predetermined organization, and the predetermined hash function;
            However, Finlow-Bates discloses the information processing method according to claim 1, wherein the step of generating the hash value includes a step of generating the hash value based on the public key, a value associated with a predetermined organization, and the predetermined hash function; (Finlow-Bates, FIG.2, 210, 220, 230 and 240; Par [0017] line 2-5 “A public key 210 under test and predetermined plaintext identification information 220 are processed with a hash scheme 230 to yield a hash result 240.” Par [0019] line 1-9 “The plaintext identification information 220 may include plaintext information that is personally identifiable and clearly associated with a user and may include one or more of a name, a government identification number, a passport number, a social security number, a bank account number, an insurance policy number, an employee identification number, a user ID, a password, or an e-mail address, etc., or any combination thereof. The list is illustrative and does not limit the disclosure.”)
             Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of Haque in view of Watanabe, based on the teaching of Finlow-Bates to obtain the limitations mentioned in claim 7. This can be achieved by applying Finlow-Bates’s method of generating a hash value based on a public key and a value associated with the organization. The motivation for using a plaintext identification information is that “The owner of the public key may be verified based on the public key and the plaintext identification information that is associated with the owner without relying on a certificate authority.” (Finlow-Bates, par [0009], line 5-8).

            Regarding Claim 9, Haque in view of Watanabe does not discloses the information processing method according to claim 8, wherein the value associated with the predetermined organization is a value associated with a trademark of the predetermined organization;
            However, Finlow-Bates discloses the information processing method according to claim 8, wherein the value associated with the predetermined organization is a value associated with a trademark of the predetermined organization; (Finlow-Bates, FIG.2, 210, 220, 230 and 240; Par [0017] line 2-5 “A public key 210 under test and predetermined plaintext identification information 220 are processed with a hash scheme 230 to yield a hash result 240.” Par [0019] line 1-9 “The plaintext identification information 220 may include plaintext information that is personally identifiable and clearly associated with a user and may include one or more of a name, a government identification number, a passport number, a social security number, a bank account number, an insurance policy number, an employee identification number, a user ID, a password, or an e-mail address, etc., or any combination thereof. The list is illustrative and does not limit the disclosure.”) (Examiner’s note: the government is an organization, and the passport umber is associated with the passport which is a trademark of the government)
             Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of Haque in view of Watanabe, based on the teaching of Finlow-Bates to obtain the limitations mentioned in claim 7. The same motivation in claim 8 also applies to claim 9.

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Haque et al (US 20190020648) in view of Watanabe et al (US 10581841), in view of Lepore, (US 20190373077).

            Regarding Claim 16, Haque in view of Watanabe does not discloses the information processing method according to claim 15, wherein a part of the attribute information is hashed based on a part of the attribute information and a predetermined coefficient;
            However, Lepore discloses the information processing method according to claim 15, wherein a part of the attribute information is hashed based on a part of the attribute information and a predetermined coefficient; (Lepore, FIG.3; Par [0038] line 5-7, “the subscriber system may hash each element of customer information using a subscriber specific cryptographic salt value and a hash function.“ Par [ 0039 ] line 1-5, “For example, for the email address “fsmith@ email. com” in customer record 355, the ACME subscriber system may use an “ACME” subscriber salt value to generate a customer data identifier (e.g., a hash value) for the email address.”)
             Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of Haque in view of Watanabe, based on the teaching of Lepore to obtain the limitations mentioned in claim 16. The motivation is that “Since the context service system does not store the actual customer information in the context service data store 330 but instead stores customer data identifiers (e.g., the hash values) associated with the customer information, the customer information is prevented from being shared or accessed either intentionally or unintentionally. Furthermore, in some embodiments, the context service system may not know any of the salt values (e.g., the shared salt value or the subscriber salt values) used to encrypt the customer information. Accordingly, even the context service system may not access the customer information” (Lepore, Par [0042], line 7-18)
            
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANNES WALLELIGN MINWUYELET whose telephone number is (571)272-6413. The examiner can normally be reached Monday-Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.W.M./Examiner, Art Unit 2434                                                                                                                                                                                                        
/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434